Case 4:18-cr-00155-MAC-CAN Document 60 Filed 02/12/21 Page 1 of 2 PageID #: 337




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                           §
                                                    §
 versus                                             §            CASE NO. 4:18-CR-155
                                                    §
 FLOYD DARIL WAGNER                                 §

                                  MEMORANDUM AND ORDER

          Pending before the court is Defendant Floyd Daril Wagner’s (“Wagner”) Motion for Leave

 to Proceed in Forma Pauperis Pursuant to 28 U.S.C. § 1915 in the District Court (#58). On July 15,

 2020, the court denied Wagner’s Emergency Motion for Compassionate Release (#54). On July 27,

 2020, he filed a notice of appeal, which is pending before the United States Court of Appeals for the

 Fifth Circuit, No. 20-40486. In his present motion, Wagner requests that the court allow him to

 appeal in forma pauperis (“IFP”). Having considered the motion, the record, and the applicable

 law, the court is of the opinion that the motion should be denied.

          Under certain circumstances, the court may grant a party leave to proceed on appeal without

 prepaying or giving security for fees and costs. See 28 U.S.C. § 1915(a); FED. R. APP. P. 24(a).

 To proceed IFP, a party must submit an affidavit that includes a statement of all assets he possesses

 demonstrating his inability to prepay or give security for fees and that states the nature of the appeal

 and the affiant’s belief that he is entitled to redress. 28 U.S.C. § 1915(a)(1). A prisoner who seeks

 to proceed IFP must also submit a certified copy of his trust fund account statement or institutional

 equivalent for the 6-month period immediately preceding the filing of the notice of appeal. Id.

 § 1915(a)(2). If granted leave to proceed IFP, a prisoner is still obligated to pay the full amount of

 the filing fee over time, when funds exist, through an initial partial filing fee and monthly
Case 4:18-cr-00155-MAC-CAN Document 60 Filed 02/12/21 Page 2 of 2 PageID #: 338




 installments withdrawn from the prisoner’s account. Id. § 1915(b)(1), (2); Hawes v. Stephens, 964

 F.3d 412, 417 (5th Cir. 2020). A prisoner may proceed IFP on appeal only if he is economically

 eligible and presents a nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982);

 accord United States v. Rutherford, 831 F. App’x 713, 714 (5th Cir. 2020). An issue is not frivolous

 if it involves “legal points arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir.

 1983); accord United States v. Castillo-Chavez, 828 F. App’x 207, 207 (5th Cir. 2020).

        In this case, on July 15, 2020, the court entered an order (#54) denying Wagner’s Motion for

 Compassionate Release (#47). On July 27, 2020, Wagner filed a notice of appeal, seeking to appeal

 the court’s order dated July 15, 2020. On February 11, 2021, Wagner filed the instant motion,

 seeking leave to proceed IFP. The applicant has not complied with the requirements of 28 U.S.C.

 § 1915(a)(1) or (a)(2) and has failed to supply the consent and authorization forms required by the

 institution having custody of the applicant, allowing collection of fees from the inmate trust fund

 account or institutional equivalent. Therefore, it would appear that Wagner has not made the proper

 economic showing to proceed IFP. Moreover, in his current motion, Wagner does not state the

 nature of or specify any basis for his appeal of the court’s denial of his request for compassionate

 release. Thus, Wagner fails to present a nonfrivolous issue. Consequently, his Motion for Leave

 to Proceed in Forma Pauperis Pursuant to 28 U.S.C. § 1915 in the District Court (#58) is DENIED.


           SIGNED at Beaumont, Texas, this 12th day of February, 2021.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE


                                                  2
